DETAILED ACTION

This Office Action is in response to the response filed March 31, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on March 31, 2022. These drawings are acceptable.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the omitting a part of the signal corresponding to layer having lower channel quality or lower channel gain from decoding when a best channel quality (see claims 22 and 30) or higher channel gain (see claims 23 and 31) exceeding a second threshold must be shown in FIG. 8 or the feature(s) canceled from the claim(s). Step 806 in FIG. 8 corresponds to the second threshold as part of the selecting the detection method of claims 22, 23, 30 and 31 but does not show the recited step of omitting part of signal having the signal corresponding to layer having lower channel quality or lower channel gain from decoding when the condition of step 806 is met (i.e. YES).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 14, line 31, “compared an a” should be “compared and a”.  Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: neither the drawings or detailed description provides antecedent basis for omitting a part of the signal from decoding in response to (a) the difference in channel qualities between two layers exceeding a threshold and (b) a best channel quality (see claims 22 and 30) or higher channel gain (see claims 23 and 31) exceeding a second threshold. These claims correspond to FIG. 8 and neither FIG. 8 nor the detailed description includes omitting part of signal having the lower channel quality when the conditions in steps 804 and 806 are met. For example, step 810 and page 17, lines 22-23 shows/describes using received amplitudes for detection of received signal but do not include omitting part of the signal before detecting signal as recited.

Claim Objections
The claims are objected to because of the following informalities:  
in claim 17, line 8, “the” should be inserted before “channel quality” (see line 5);
in claim 18, line 2, “channel quality of” should be “channel quality for” (see claim 17, line 5);
in claim 24, line 10, “the” should be inserted before “channel quality” (see line 8);
in claim 25, lines 8-9, “the” should be inserted before “channel quality” (see line 6);
in claim 26, line 2, “channel quality of” should be “channel quality for” (see claim 25, line 6);
dependent claim(s) are objected to on the same ground(s) as the claim(s) from which it depends.  
Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the following formal matters: the objections to the drawings, specification and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETSY DEPPE/Primary Examiner, Art Unit 2633